Per Curiam.
This cause having heretofore been submitted to the court upon the transcript of the record of the judgment herein, and briefs and argument of counsel for the respective parties, and -the record having been seen and inspected, and the court being now advised of its judgment to be given in the premises, it seems to the court that there is no error in the said judgment; it is, therefore considered, ordered and adjudged by the Court that the said judgment of the Circuit Court bé, and the same is hereby affirmed.
All concur.